Citation Nr: 0915033	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  07-22 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel





INTRODUCTION

The Veteran had active military service from September 1975 
to August 1979.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2006 rating decision in which the RO denied 
service connection for PTSD.  The Veteran filed a notice of 
disagreement (NOD) in January 2007, and the RO issued a 
statement of the case (SOC) in June 2007.  The Veteran filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in July 2007.

For the reason expressed below, this matter is being remanded 
to the RO, via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


REMAND

In the Veteran's June 2007 substantive appeal (VA Form 9), he 
requested a hearing before the Board in Washington, DC 
(Central Office hearing.  Via a February 2009 letter, the RO 
notified the Veteran that the requested hearing had been 
scheduled for a date in April 2009.  In March 2009 
correspondence, the Veteran requested that the hearing be 
rescheduled as a video conference hearing at the RO in lieu 
of a Central Office hearing.

Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 
38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to 
hearings before the Board).  An appellant may request that a 
hearing be rescheduled within 60 days of notification of the 
hearing, or not later than two weeks prior to the scheduled 
hearing date, whichever is earlier.  38 C.F.R. § 20.702(c) 
(2008). 

In this case, the appellant's request for rescheduling was 
received within 60 days of the notification letter and more 
than two weeks prior to the scheduled hearing date.  
Moreover, because the RO schedules video conference hearings, 
a remand of this matter to the RO is warranted.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO should schedule the appellant for a 
video conference hearing, in accordance 
with his request.  The RO should notify 
the appellant and his representative of 
the date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2008).  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


